 Case: 1:21-cv-00564-CAB Doc #: 18 Filed: 05/18/21 1 of 3. PageID #: 162




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



United States of America,                )
                                         )      SENIOR JUDGE
                                         )      CHRISTOPHER A. BOYKO
      Plaintiff(s),                   )
                                      )
vs.                                   )
                                      )         CASE NO. 1:21CV564
                                      )
                                      )
Real Property located at 100 Mountain )
View Drive, Moreland Hills, Ohio,     )         NOTICE OF CASE MANAGEMENT
Cuyahoga County Permanent Parcel      )         CONFERENCE
Nos: 913-06-001, 913-06-005, et al.,  )
                                      )
                                      )
      Defendant(s).                   )
                                      )


                  DATE OF CONFERENCE: June 3, 2021, at 2:30 p.m.
                            To Be Held Telephonically
                           Lead counsel must participate


      All counsel and /or parties will take notice that the above entitled action has been
set for a Case Management Conference (CMC) on Thursday, June 3, 2021, at 2:30
p.m. before Judge Christopher A. Boyko. United States District Court Local Rule
16.1 will apply to this case. This Court requires the participation of lead counsel. The
Court will host the conference call and inform counsel by way of separate email of the
telephone number for the conference call. Parties shall be available by phone, if
needed.
 Case: 1:21-cv-00564-CAB Doc #: 18 Filed: 05/18/21 2 of 3. PageID #: 163




       This case is subject to the provisions of Differentiated Case Management (DCM)
as set forth in the Local Rules of the Northern District of Ohio. This Court will evaluate
this case in accordance with the LR 16.2(a)(1) and assign it to one of the case
management tracks. Each of the tracks (expedited, standard, complex, mass tort and
administrative) has its own set of guidelines and time lines governing discovery
practice, motion practice and trial.
       Unscheduled Motions for Summary Judgment may not be filed unless leave of
Court has been sought and granted.
       Except in government collection cases and actions by unrepresented prisoners,
the parties shall meet prior to the CMC to discuss the case and prepare a proposed
discovery plan pursuant to Fed. R. Civ. P. 26(f). The Court places the burden of
arranging this meeting on counsel for Plaintiff(s) if originally filed with this Court or, on
counsel for Defendant(s) if removed. The parties shall, at or within 10 days after the
meeting and without awaiting a discovery request, provide the basic information to the
other parties specified by Fed. R. Civ. P. 26(a)(1) (initial disclosures). Fed. R. Civ. P.
26(a)(2) (disclosure of expert testimony) and Fed. R. Civ. P. 26(a)(3) (pretrial
disclosures) shall also apply in this case. A Report of Parties’ Planning Meeting under
Fed. R. Civ. P. 26(f) and Local Rule 16.3(b), (parties may use attached form) shall be
filed with the Court at least three working days before the CMC. Except in patent
cases, a party may not seek formal discovery from any source before the parties have
met and conferred, pursuant to Fed. R. Civ. P. 26(d).
       Unless otherwise ordered by the Court, initial disclosures, discovery depositions,
interrogatories , requests for documents, requests for admissions, answers and
responses thereto shall not be filed with the Clerk’s office, except that discovery
materials may be filed as evidence in support of a motion or for use at trial.
Certain claims allow for, or entitle, prevailing parties to collect attorney fees from the
other party. If this case contains such a claim, each party must bring to the Case
Management Conference a preliminary estimate and/or budget of the anticipated
amount of fees and expenses.
       Lead counsel of record shall provide a copy of this report to his or her client prior
 Case: 1:21-cv-00564-CAB Doc #: 18 Filed: 05/18/21 3 of 3. PageID #: 164




to the CMC. These reports will be exchanged at the CMC. Plaintiff(s) shall provide
defendant(s) with a written demand to include a description and monetary breakdown of
the damages claimed no later than one week prior to the date of the Status Conference.
Defendant(s) shall respond with an offer no later than the date of the Status
Conference.
      It is the responsibility of counsel for the plaintiff(s) to verify that a copy of this
Order has been received by counsel for defendant(s) or, if no counsel has entered an
appearance for defendant(s), has been received by defendant(s).


      Please note, effective January 1, 2006, ALL attorneys who practice before
this Court are REQUIRED to file electronically pursuant to Local Civil Rule 5.1(c).


      Further, any attorney desiring to practice in a case before this Court,
whose name has not appeared on an initial pleading or motion, shall enter a
written notice of appearance.


      Failure to comply with any standing order, case management order, or
settlement conference order may result in sanctions.


      IT IS SO ORDERED.


                                                   s/ Christopher A. Boyko
                                                   CHRISTOPHER A. BOYKO
                                                   Senior United States District Judge

DATED: May 18, 2021
